Order entered July 30, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00888-CV

                              IN RE AMY E. DAVIS, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 06-06944

                                          ORDER
               Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE